DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/241,263, filed 01/07/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 1-15 and 17 are objected to because of the following informalities:  
Claim 1, in lines 14-15, recites “the body”, which should be –the yoke body--.
Claim 10, in lines 18-19, recites “the body”, which should be –the yoke body--.
Claim 17, in line 2, recites “within the first and second slots
Claims 2-9 and 11-15 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the relative term/phrase, “a standard trocar port,” which renders the claim indefinite.  The term "standard trocar port" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither the claim, nor the Specification, have set out a special definition such that a person of ordinary skill in the art would understand the sizing of “a standard trocar port,” and no single “standard” for trocar ports is known in the art.  Plainly, trocar ports can be a multitude of sizes and no single “standard” has been established by either industry or regulation.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockrohr (US 2016/0303745 A1).  
The Examiner notes the disclosure of Rockrohr contains typographical errors (e.g., at least the respective last-sentences of paras. 65 and 66, where “inner drive tube 154a” appears to be intended as “inner drive tube 154b” and where “inner drive tube 156a” appears to be intended as “inner drive tube 156b;” and similar errors in paras. 87 and 88).   
Regarding claim 1, Rockrohr discloses a robotic device comprising: (a) a first elongate device body (motor body, fig. 1B) comprising first and second motors (plurality of motors, paras. 8, 58, and 64-65; disclosure, e.g. paras. 64-65, provides for motors that directly rotate drive shafts); (b) a second elongate device body (112) coupled to a distal end of (the end effector may be controlled and/or articulated by at least one tube extending from a respective motor of a control device, para. 8) the first elongate device body (motor body); (c) a first driveshaft (152b) disposed through (fig. 4 clearly shows the claimed arrangement, where 152b is received within 112) the second elongate device body (112) and operably coupled to (proximal end of inner drive tube 152[b] may be acted upon directly by a respective motor of control device 4, para. 64) the first motor (motor); (d) a second driveshaft (154b) disposed through (fig. 4 clearly shows the claimed arrangement, where 154b is received within 112) the second elongate device body (112) and operably coupled to the second motor (proximal end of inner drive tube 154[b] may be acted upon directly by a respective motor of control device 4, para. 65), the second driveshaft (154b) operably coupled at a distal end to (second bevel gear 154a supported on a distal end of second drive tube 154b, para. 65) a first bevel gear (154a); (e) a shoulder joint (including 118) comprising: (i) a differential yoke (118) rotationally coupled (via gear train 152a, 162a) to the first driveshaft (152b), the differential yoke (118) comprising a yoke body (118a, 118b, 118c) and a yoke lumen defined in the differential yoke (fig. 4 shows the lumen defined along axis Y), wherein the lumen has a longitudinal axis (Y) that is transverse to (fig. 4 clearly shows the transverse arrangement of axes Y and X2) the longitudinal axis of the body (X2); and (ii) a dual shaft (the scope of the phrase “dual shaft” includes the arrangement shown in figs. 3-4, where stem 120d is in close proximity to pin 114 within lumen of 118) rotatably disposed within (figs. 2-3 clearly show the claimed arrangement) the yoke lumen (of 118), the dual shaft (120d, 114) comprising: (A) a rotational shaft (120d) rotatably disposed within (figs. 2-3 clearly show the claimed arrangement) the yoke lumen (of 118), the rotational shaft (120d) rotationally coupled (via gear train 154a, 164a, 174a) to the first bevel gear (154a); and (B) an extension shaft (114) extending from (figs. 2-4 clearly show the claimed arrangement, where pin 114 extends from stem 120d) the rotational shaft (120d) such that a longitudinal axis (X2) of the extension shaft (114) is transverse to (fig. 4 clearly shows the claimed arrangement, where axes Y and X2 are perpendicular) a longitudinal axis (X2) of the rotational shaft (120d); and (iii) an output body (162a) rotatably disposed over (rotation of outer tube 152b results in rotation of outer bevel gear 152a, which results in rotation of outer bevel gear 162a to rotate proximal U-shaped bracket 118 about axis Y, para. 77) the extension shaft (114) such that the extension shaft (114) is rotatably disposed within a lumen (figs. 2-4 clearly show the claimed arrangement, where shaft 114 is rotatably disposed on axis Y through 162a) of the output 162a); (f) an arm (the limitation is met by either of arms 2, 3 of fig. 1A, or by either of jaws 132, 134 of figs. 2-3) operably coupled to (e.g., rotation of 162a pivots jaws 132, 134 by para. 77) the output body (162a).  

    PNG
    media_image1.png
    597
    924
    media_image1.png
    Greyscale

Regarding claim 2, Rockrohr discloses the robotic device of claim 1, wherein the extension shaft (114) is fixedly attached (the scope of the phrase “fixedly attached” includes the arrangement shown in figs. 1-4, where 114 is fixed to 120d via respective engagement to 118) to the rotational shaft (120d).  
Regarding claim 3, Rockrohr discloses the robotic device of claim 1, further comprising a third driveshaft (156b) operably coupled to a third motor (proximal end of inner drive tube 156[b] may be acted upon directly by a respective motor of control device 4, para. 66), the third driveshaft (156b) operably coupled at a distal end (a third bevel gear 156a is supported on a distal end of the third drive tube 156b, para. 66) to a second bevel gear (156a), wherein the 156a) is operably coupled (the scope of the term “coupled” has been held1 to include both direct and indirect attachment) to the output body (162a).  
Regarding claim 4, Rockrohr discloses the robotic device of claim 1, wherein the differential yoke (118) rotates around a first rotational axis (X1, as shown in fig. 2), the rotational shaft (120d) rotates around a second rotational axis (X2, as shown in fig. 3), and the output body (162a) rotates around a third rotational axis (Y).
Regarding claim 5, Rockrohr discloses the robotic device of claim 1, wherein the first (X1), second (X2), and third (Y) rotational axes intersect at a single point (i.e., the point of intersection of X1/Y shown in fig. 4).  
Regarding claim 6, Rockrohr discloses the robotic device of claim 1, wherein the shoulder joint (including 118) is a unitary shoulder joint (the joint shown in at least figures 2-4 is considered to meet the limitation, insomuch as the individual components are assembled to form a single entity).  
Regarding claim 7, Rockrohr discloses the robotic device of claim 1, wherein the second elongate device body (112) has a cross-sectional diameter that is less (by the discussion of at least paras. 2-6, 122, it is considered implicit that the end effector which has been designed to be compact, i.e. with a smaller cross-sectional area for the purpose of introduction into a human body during minimally invasive medical procedures, is smaller in cross-sectional diameter than its driving motor, which has been designed to remain outside the human body by at least the arrangement shown in figure 1B, e.g. and therefore was not designed with such special sizing constraints as to result in being smaller than a minimally-invasive surgical tool, but rather, by the context of the discussion of the control device, would be expected to be designed with the routine design requirements that are common and ordinary to the art of motors, such as, for example, heat dissipation and power output) than a cross-sectional diameter of the first elongate device body (motor body, fig. 1B).  
Regarding claim 8, Rockrohr discloses the robotic device of claim 1, wherein the second elongate device body (112) is sized and structured to be positionable through a standard trocar port (the structure is presumed inherently capable of meeting the limitation by the discussion of at least para. 2, in that end effectors were known to be inserted into an incision via a cannula, and insomuch as the sizing of a “standard trocar port” is undefined).  
Regarding claim 9, Rockrohr discloses the robotic device of claim 1, wherein the shoulder joint (including 118) is an in-line joint that is collinear with (the arrangement shown in fig. 2 meets the claimed limitation, insomuch as 118 is shown collinear with 112) the second elongate device body (112).  
Regarding claim 16, Rockrohr discloses a robotic device comprising: (a) a first elongate device body (fig. 1B shows motor body) comprising first and second motors (plurality of motors, paras. 8, 58, and 64-65; disclosure, e.g. paras. 64-65, provides for motors that directly rotate drive shafts); (b) a second elongate device body (112) coupled to a distal end (the end effector may be controlled and/or articulated by at least one tube extending from a respective motor of a control device, para. 8) of the first elongate device body (motor body); (c) a first driveshaft (152b) disposed through (fig. 4 clearly shows the claimed arrangement, where 152b is received within 112) the second elongate device body (112) and operably coupled to the first motor (proximal end of inner drive tube 152[b] may be acted upon directly by a respective motor of control device 4, para. 64); (d) a second driveshaft (154b) disposed through (fig. 4 clearly shows the claimed arrangement, where 154b is received within 112) the second elongate device 112) and operably coupled to the second motor (proximal end of inner drive tube 154[b] may be acted upon directly by a respective motor of control device 4, para. 65), the second driveshaft (154b) operably coupled at a distal end (second bevel gear 154a supported on a distal end of second drive tube 154b, para. 65) to a first bevel gear (154a); (e) a shoulder joint comprising: (i) a differential yoke (118) fixedly attached (the scope of the phrase “fixedly attached” includes the arrangement shown in figs. 1-4, where 118 is fixed to 152b via engagement of pin 114 through holes of 112a, 118a, 118b, and 112b) to the first driveshaft (152b), the differential yoke (118) comprising a yoke body (118a, 118b, 118c) and a yoke lumen defined in the differential yoke (fig. 4 shows the lumen defined along axis Y), wherein the lumen has a longitudinal axis (Y) that is transverse to (fig. 4 clearly shows the transverse arrangement of axes Y and X2) the longitudinal axis of the body (X2); and (ii) a dual shaft (the scope of the phrase “dual shaft” includes the arrangement shown in figs. 3-4, where stem 120d is in close proximity to pin 114 within lumen of 118) rotatably disposed within (figs. 2-3 clearly show the claimed arrangement) the yoke lumen (of 118), the dual shaft (120d, 114) comprising: (A) a rotational shaft (120d) rotatably disposed within (figs. 2-3 clearly show the claimed arrangement) the yoke lumen (of 118), the rotational shaft (120d) rotationally coupled (via gear train 154a, 164a, 174a) to the first bevel gear (154a); and (B) an extension shaft (114) extending from (figs. 2-4 clearly show the claimed arrangement, where pin 114 extends from stem 120d) the rotational shaft (120d) such that a longitudinal axis (Y) of the extension shaft (114) is transverse to (fig. 4 clearly shows the claimed arrangement, where axes Y and X2 are perpendicular) a longitudinal axis (X2) of the rotational shaft (120d); and (iii) an output body (162a) rotatably disposed over (rotation of outer tube 152b results in rotation of outer bevel gear 152a, which results in rotation of outer bevel gear 162a to rotate proximal U-shaped bracket 118 about axis Y, para. 77) the extension shaft (114) such that the extension shaft (114) is rotatably disposed within a lumen (figs. 2-4 clearly show the claimed arrangement, where shaft 114 is rotatably disposed on axis Y through 162a) of the output body (162a); (f) an arm (the limitation is met by either of arms 2, 3 of fig. 1A, or by either of jaws 132, 134 of figs. 2-3) operably coupled to (e.g., rotation of 162a pivots jaws 132, 134 by para. 77) the output body (162a).  
Regarding claim 17, Rockrohr discloses the robotic device of claim 16, wherein the extension shaft (114) is positionable within (fig. 4) the first and second slots (114 is within holes of 118a, 118b).  
Regarding claim 18, Rockrohr discloses the robotic device of claim 16, wherein the first elongate device body (motor housing, fig. 1B) has a scross-sectional diameter that is greater than (by the discussion of at least paras. 2-6, 122, it is considered implicit that the end effector which has been designed to be compact, i.e. with a smaller cross-sectional area for the purpose of introduction into a human body during minimally invasive medical procedures, is smaller in cross-sectional diameter than its driving motor, which has been designed to remain outside the human body by at least the arrangement shown in figure 1B, e.g. and therefore was not designed with such special sizing constraints as to result in being smaller than a minimally-invasive surgical tool, but rather, by the context of the discussion of the control device, would be expected to be designed with the routine design requirements that are common and ordinary to the art of motors, such as, for example, heat dissipation and power output) a cross-sectional diameter of the second elongate device body (112). 
Regarding claim 19, Rockrohr discloses the robotic device of claim 16, wherein the shoulder joint (i.e., including 118) has a cross-sectional diameter that is less than (fig. 4 clearly shows the claimed arrangement, where 118 is nested into 112 and therefore, 118 has a smaller cross-sectional diameter than 112) or substantially similar to a cross-sectional diameter of the second elongate body (112) 
Regarding claim 20, Rockrohr discloses the robotic device of claim 16, wherein the shoulder joint (i.e., including 118) is an in-line joint that is collinear with (the arrangement described by para. 8 and shown in fig. 2 meets the claimed limitation, insomuch as 118 is shown collinear with 112; and by para. 8, the end effector may be controlled and/or articulated by at least one tube extending from a respective motor of a control device) the first (motor body, fig. 1B) and second elongate device bodies (112).  

Claims 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glachet et al. (US 3,817,403).  
Regarding claim 10, Glachet discloses a robotic device comprising: (a) a first elongate device body comprising first, second, and third motors (18, 19, 20) disposed within the first elongate device body (figs. 1-3); (b) a second elongate device body (30) coupled to a distal end of the first elongate device body (at least fig. 2 shows such an arrangement, with motors 18, 19, 20 coupled to cylindrical extension 30); (c) a first driveshaft (21) disposed through the second elongate device body (fig. 2) and operably coupled (via drive train 26, 27) to the first motor (18); (d) a second driveshaft (38) disposed through the second elongate device body (fig. 2) and operably coupled (via drive train 36, 37) to the second motor (19), the second driveshaft operably coupled at a distal end (fig. 2) to a first bevel gear (41, 42); (e) a third driveshaft (52) disposed through the second elongate device body (fig. 2) and operably coupled (via drive train 50, 51) to the third motor (20), the third driveshaft operably coupled at a distal end (fig. 2) to a second bevel gear (55, 56); (f) a shoulder joint (col. 3, lines 23-25) comprising: (i) a differential yoke (also 21) rotationally the yoke is rotationally coupled to the shaft, insomuch as rotation of the shaft causes rotation of the yoke), the differential yoke comprising a yoke body (fork area of 21) and a yoke lumen defined in the differential yoke (fig. 2 shows the space between fork area of 21), wherein the yoke lumen has a longitudinal axis that is transverse to the longitudinal axis of the body (fig. 2); and (ii) a T shaft (stub shaft 2a is directly attached to arm 2, col. 3, lines 64-68) rotatably disposed within the yoke lumen (fig. 2), the T shaft comprising: (A) a rotational shaft (2) rotatably disposed within the yoke lumen (arm 2 rotates about axis 64 independently of movement of the fork, col. 3, lines 42-47), the rotational shaft rotationally coupled to the second bevel gear (55, 56); and (B) an extension shaft (2a) extending from (fig. 2) the rotational shaft (2); (iii) an output body (16) rotatably disposed over the extension shaft (figs. 1-2 show such an arrangement), the output body rotationally coupled (via 47, 48) to the first bevel gear (41, 42); and (g) an arm (either of the extending sections of arm 2, or forearm 4) operably coupled to the output body (the entirety shown in fig. 1 is operably coupled to 16).  
Regarding claim 11, Glachet discloses the robotic device of claim 10, wherein the yoke lumen (fork area of 21) is defined by opposing first (31) and second (32) yoke lumen walls, the first yoke lumen wall (31) comprising a first slot (hole within 31) and the second yoke lumen wall (32) comprising a second slot (hole within 32). 
Regarding claim 12, Glachet discloses the robotic device of claim 11, wherein the extension shaft is (2a) positionable within (the structure is considered to be inherently capable of the functional limitation as claimed, insomuch as the shown shaft 2a is inherently capable of being disposed within the apertures of 31, 32, such as, for example, when the structure is disassembled, at least as apparent by figures 1, 2; see discussion of functional language, MPEP 2114) the first and second slots (of 31, 32).  
Regarding claim 13, Glachet discloses the robotic device of claim 10, wherein a longitudinal axis of the extension shaft (2a) is transverse to (fig. 2 shows such an arrangement) a longitudinal axis of the rotational shaft (2).  
Regarding claim 15, Glachet discloses the robotic device of claim 10, wherein the arm comprises an upper arm body (extended sections of 2); a forearm body (4); an elbow joint (shown in the area of 3) coupling the forearm body to the upper arm body (fig. 1); an end effector (7); and a wrist joint (shown in the area of 5, 6) coupling (fig. 1) the end effector (7) to the forearm body (4), wherein the upper arm body is operably coupled to the output body (the entirety shown in fig. 1 is operably coupled to 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glachet et al. (US 3,817,403), in view of Gorman (US 4,636,138).
Regarding claim 14, Glachet discloses the robotic device of claim 10, but does not disclose wherein the first elongate device body has a cross-sectional diameter that is greater than a cross-sectional diameter of the second elongate device body.  
Gorman is in the related field of robots and clearly shows an arrangement, in figs. 9, 10, 13, of concentric drive shafts, yoke 102, bevel gears 104, 107, and motors 90, 91, 92, where the cross-sectional diameter of the portion with motors is greater than the cross-sectional diameter of the differential section near the end effector. 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the relative cross-sectional diameters taught by Gorman in combination with the disclosed structure of Glachet, for the purpose of allowing a more compact arrangement.  

Conclusion
This is a continuation of applicant's earlier Application No. 16/241,263.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.”